UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6088



MICHAEL R. FULLER,

                                           Petitioner - Appellant,

          versus

COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1834-A)


Submitted:   May 1, 1997                     Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Michael R. Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief without prejudice on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1997). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we deny a certificate of appealability and dismiss the
appeal on the reasoning of the district court. Fuller v. Virginia,
No. CA-96-1834-A (E.D. Va. Jan. 3, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2